Case 1:20-cv-00026-KD-B Document 14 Filed 12/01/20 Page 1 of 1   PageID #: 58



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOSHUA M. TEAL, # 305729,            *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 20-00026-KD-B
                                     *
ALABAMA DEPARTMENT OF                *
CORRECTIONS, et al.,                 *
                                     *
      Defendants.                    *


                                  ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1) and dated

November 3, 2020 (Doc. 13) is ADOPTED as the opinion of this

Court.

      Accordingly, it is ORDERED that this action is DISMISSED

without prejudice, prior to service of process, as malicious

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

      DONE this 1st day of December 2020.



                                  Kristi K. DuBose
                                  CHIEF UNITED STATES DISTRICT JUDGE
